Case 2:20-cr-20303-BAF-DRG ECF No. 48, PageID.510 Filed 04/21/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
UNITED STATES OF AMERICA,
       Plaintiff,                                        Criminal No. 20-CR-20303
vs.                                                      HON. BERNARD A. FRIEDMAN
DEMETRIUS KIDD,
      Defendant.
_____________________________/
                      ORDER DENYING DEFENDANT’S MOTION TO
                    SUPPRESS AND MOTION FOR A FRANKS HEARING
               On April 20, 2021, this matter came before the Court on two motions filed by
defendant: (1) a motion to suppress evidence obtained in violation of the Fourth Amendment
[docket entry 19]; and (2) a motion for an evidentiary hearing pursuant to Franks v. Delaware,
438 U.S. 154 (1978) [docket entry 27]. A hearing was held and argument heard. For the reasons
stated on the record,


               IT IS ORDERED that defendant’s motion to suppress is denied [docket entry 19].


               IT IS FURTHER ORDERED that defendant’s motion for a Franks hearing is
denied [docket entry 27].



                                           s/Bernard A. Friedman
                                           BERNARD A. FRIEDMAN
Dated: April 21, 2021                      SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan
